CONTACT: C.R. Cloutier or J.E. Corrigan, Jr. TELEPHONE: (337) 237-8343 RELEASE DATE: April 24, 2008 MidSouth Bancorp, Inc. Reports First Quarter 2008 Earnings Lafayette, La. Lafayette, La. April 24 2008MidSouth Bancorp, Inc. (AMEX: MSL) today reported net income of $1,199,000 for the first quarter ended March 31, 2008, a decrease of 38.4% from net income of $1,946,000 reported for the first quarter of 2007 and 36.7% below net income of $1,894,000 reported for the fourth quarter of 2007.Diluted earnings per share for the first quarter of 2008 were $0.18 per share, adecrease of 37.9% from the $0.29 per share for the first quarter of 2007 and 35.7% below the $0.28 per share for the fourth quarter of 2007. First quarter 2008 earnings were impacted by a $1,200,000 provision for loan losses prompted by credit downgrades related to borrower liquidity concerns and softness in the real estate market as a result of the ongoing housing crisis throughout the country.General market conditions and concern for borrower deterioration was reflected in an increase of $1.8 million in loans past due 90 days and over and an increase of $325,000 in nonaccrual loans for the first quarter of 2008 compared to the first quarter of 2007.Additionally, $189,000 of the provision expense was necessary to coverprobable losses resulting from theindirect auto loan fraud reported in the fourth quarter 2007 earnings release.In the fourth quarter of 2007, provisions totaling $525,000 were expensed, $300,000 of which was related to the indirect loan fraud and $225,000 to residential real estate development credits.No loan loss provisions were expensed in the first quarter of 2007. C. R. “Rusty” Cloutier, President and Chief Executive Officer, commenting on the results noted, “Our first quarter 2008 results were negatively impacted by the increased provision for loan losses, primarily related to current economic conditions.Additionally, the 200 basis point rate drop by the Federal Reserve Open Market Committee in the first quarter lowered our net interest margin in linked-quarter comparison.” Mr.
